Citation Nr: 0834818	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder, 
including as secondary to the veteran's service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1984 until 
August 1994.  
This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2007 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, for additional development.  
Prior to the Remand, this matter was before the BVA on appeal 
from a December 2004 rating decision denying service 
connection for a back disorder.  


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran's low back disability was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin, including to her service-
connected right knee disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in September 2004, October 2007, and 
January 2008 that fully addressed the notice elements.  The 
September 2004 letter was sent prior to the initial RO 
decision.  The letters informed her of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  She was also asked 
to submit evidence and/or information in her possession to 
the RO.  Additionally, the subsequent letters were followed 
by a readjudication of the veteran's claim, curing any 
prejudice as to timing.  Further, there is no allegation from 
the veteran that she has any evidence in her possession that 
is needed for full and fair adjudication of this claim 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in January 2008, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  She has 
submitted statements.  In addition, she was afforded a VA 
examination in regards to her back claim in January 2008.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claim

The veteran essentially contends that she has a back disorder 
due to her service-connected right knee disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence does not indicate and the veteran does not 
contend that she has a back disorder directly due to her 
service.  Her service treatment records generally do not 
indicate any complaints regarding her back or any treatment 
for a back disorder.  Her April 1994 separation examination 
found her spine to be normal.  The medical evidence of record 
does not indicate that the veteran complained of a back 
disorder for many years after her discharge from service.

VA outpatient treatment records reflect complaints and 
treatment for a knee disorder but not for low back problems.  
A May 2003 VA outpatient treatment record shows that the 
veteran complained of low back discomfort.  She reported 
being unable to sit for prolonged periods, and that she 
preferred standing.  May 2003 VA x-rays found mild curvature 
and exaggerated lordotic curvature of the spine, following a 
history of lower back pain with sciatica.  

A VA examination was provided in January 2008 for the spine, 
and included a review of the claims file, as indicated in a 
March 2008 addendum.  The examiner found the veteran to have 
a good gait and posture and no limp or pelvic tilt.  The 
examiner found her to have an internal derangement of the 
knee, status post operation endoscopy with ligament surgery, 
as well as a meniscectomy.  As to her back, the examiner 
found the veteran appeared to have low back pain secondary to 
performing her duties with the post office and prolonged 
walking.  Her occupation was impacted by the pain in the 
knee, but not her back.  However, routine daily activities 
were not impacted.  Low back discomfort was noted, but there 
was no severe pain.  Repetitive use did not elicit any 
further pain, weakness, fatigue, or lack of endurance; 
additionally there was no history of flare-ups requiring bed 
rest or hospitalization due to her back.

The January 2008 VA examiner found the veteran to have 
myalgia, secondary to her carrying a mailbag and prolonged 
walking.  The examiner further stated there was no evidence 
of a chronic back problem.  Although the examiner noted there 
was a 50 percent probability or less that her back disability 
was caused by her service-connected right knee disorder, he 
clarified that he found such a possibility to be 
significantly less than 50 percent.  The examiner explained 
that there was no causal connection between the knee and back 
and that there was no evidence that the knee had any 
influence whatsoever on the back.  The examiner did, however, 
add that the veteran's knee disability was highly aggravated 
by her job, which caused her great discomfort. 

The only other evidence provided as to the veteran's claim is 
her belief that she has a back disorder due to her service-
connected right knee disability.  Although she can provide 
testimony as to her own experiences and observations, the 
factual question of if the veteran's disorder can be 
attributed to her in-service experiences is a medical 
question, requiring a medical expert.  Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  The veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

Although the veteran is diagnosed with myalgia, there is no 
showing that she had a back disorder in service or within one 
year following service, or other credible medical or lay 
evidence of a nexus between service and a diagnosed back 
disorder.  In fact, the January 2008 VA examination found no 
evidence of a chronic back disorder, though myalgia was found 
at the time of the examination.  Furthermore, there is no 
probative medical or credible lay evidence to show that her 
claimed back disorder was caused or aggravated by her 
service-connected right knee disability.  Rather, the January 
2008 VA examiner clearly found that any back disorder found 
was not due to the veteran's service-connected right knee, 
but rather was secondary to the performance of her job duties 
and prolonged walking.  The medical evidence thus supports a 
finding that the veteran's claimed back disorder is not due 
to her service or her service-connected right knee 
disability.

As noted above, the veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letters provided to her, but failed to do so.  As the 
evidence of record is against the claim, the benefit of the 
doubt rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991). The veteran's claim for service connection for 
a low back disorder, including as secondary to her service-
connected right knee disability, is denied. 


ORDER

Service connection for a low back disorder, including as 
secondary to the veteran's service-connected right knee 
disability, is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


